      Case: 4:20-cv-00794-JG Doc #: 56 Filed: 05/08/20 1 of 1. PageID #: 743



MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                            Date:             5/7/2020
                                            Judge:            James S. Gwin
                                            Case No.:         4:20-cv-00794
                                            Court Reporter:   G. Staiduhar



CRAIG WILSON, ET AL.,                )
                                     )
      Petitioners,                   )
                                     )
vs.                                  )
                                     )
WARDEN MARK WILLIAMS, ET AL.,        )
                                     )
      Respondents.                   )




MATTERS CONSIDERED: Conference held regarding Emergency Motion to enforce
Preliminary Injunction.



TOTAL TIME: 40 minutes                            s/   Kayla Sartschev
                                                  Courtroom Deputy Clerk
